DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion & second portion (if these portions are shown they are not identified with a reference number) must be shown or the feature(s) canceled from the claim(s).  See 112b rejection below. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Specification
The disclosure is objected to because of the following informalities: The information on the first page stating “RELATED APPLICATION DATA” should be removed.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: The specification is full of inconsistencies on what the applicant calls the same numbered component. For example:
In paragraph 0012, “outer bag shell” is reference numbered (2), (5), & (6).
In paragraph 0017 reference number “(10)” is used for both “material” and “apertures”.    
Reference number “(11)” is used in the spec for “inner sidewall”, “more sidewalls”, “interior walls, and/or base and/or top”, “inner bag” & “inner wall”.
Appropriate correction is required.
The abstract of the disclosure is objected to because:
It is greater than 150 words.
It is entirely directed to describing benefits of the invention.
Legalistic language e.g. “said”.
Implied language e.g. “The present invention”. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 & 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner does not understand what the recited claim terms “first portion” and “second portion” are defining. See drawing objection above. The specification defines these terms in many different ways for example: 
Paragraph 0007 these portions are described in a system but without clearly working together. 
  
Then in paragraph 0030, these portions are described as something different. “As shown in FIG. 6, differently dimensioned modular attachments (7a, 7b) that contain at least one portion of a fastening system (8) on the exterior edge can, therefore, be attached to a second portion of a fastening system located on the flexible host item described above.”
Paragraph 0076 contains the clearest description. “Furthermore, a close up is shown of the snap/wire construction, wherein the conductive material (9a) (e.g. conductive fabric, conductive surface or conductive wire) is sandwiched between a first portion of a fastening system, e.g. a snap (8a) and a second portion of a fastening system, e.g. a snap cap (8b). It is also possible to use a single snap for the positive and negative electrical current if the snap sufficiently isolates the two polarities from one another.”  
Paragraph 0078 contains a different version or embodiment.


Examiner will interpret “first portion” and “second portion” as a connection system sometimes working together sometimes not and sometimes electrical and sometimes non-electrical.  

Claim 11 recites the limitation "a strap or handle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The strap or handle were not positively recited in parent claim 9. Claim 9 reads “for removably attaching a strap or handle to said modular bag”. The strap or handle were not positively recited they were only used in claim 9 in a functional language setting. Applicant should positively recite the strap and handle in claim 9, then have the functional language indicating “for” and then claim 11 will be ok.    

Claims 10, 11, & 19 are rejected for being improper Markush claims, see MPEP 2117. Each claim recites the phrase “belonging to a group comprising”.  Markush claims have to use the closed group wording – consisting of --. 
“Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.”
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullivant et al.
A flexible item (fig. 1A; col. 1 ll 13-18) comprising: 
a first and a second layer of said flexible item (fig. 4A); 
a power delivery system (41, col. 4 ll 14-32) and 
a fastening system; 
wherein said power delivery system comprises a conductive path (fig. 4B at 42), 
wherein said conductive path is located between said first and second layer (fig. 4B; col. 2 ll 37-39); 
wherein said fastening system comprises a first and a second portion (figures 4A/B), and 
wherein said first portion of said fastening system is physically attached to said first layer and electrically coupled to said conductive path (conductive path 42 is shown in fig. 4B attached to said first portion which is attached to the first layer).

Claim 3, Lloyd discloses that the flexible item is a bag (fig. 1A).
 Claim 5, Lloyd discloses a first container and a second container wherein a said first container (fig. 4A 15/20) comprises a first and a second sidewall (fig. 4A), wherein a said first container (fig. 4A at 25) removably inserts into said second container (figures 4A/B 25 into 15/20); wherein said second container comprises: a third and a fourth sidewall (fig. 4B), and an aperture in a said third sidewall (fig. 4B right side); wherein said aperture is located proximate to an element of said power delivery system (46/41/44).  
Claim 6, Lloyd discloses a power supply unit (46/41/44) electrically coupled to the conductive path (fig. 4B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of WO 2017132598 A1.
Lloyd discloses a container with straps or handles (see figures 1). However, does not disclose that these handles or straps are removable.  
WO 2017132598 A1 discloses (fig. 35) a bag or container with removable handles.
At the time the invention was made it would have been well known to one of ordinary skill to design the bag of Lloyd to have removable handles as taught by WO 2017132598 A1.  The claim would have been obvious because the technique for improving a particular class of devices (making a component removable) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 7 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd.
Lloyd discloses a wireless charging system (col. 7 ll 8-16) but not that the wireless system has a coil.
At the time the invention was made it would have been well known to one of ordinary skill in this art to have the wireless charging system of Lloyd include a coil.  
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Claim 8 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Hartelt et al.
Lloyd discloses a wireless system (col. 7 ll 8-16) but not that it specifically discloses a wireless power receiver, charging base and power transmitter.
Hartelt discloses a flexible item (bag 100) comprising wireless power receiver (¶0014, “bag 100 may include a wireless charging receiver”) and a charging base (102) for hosting said flexible item (fig. 2), wherein said charging base comprises a wireless power transmitter (fig. 1, ¶0014 “The power supply may be connected to .  
Claims 9-10, 12 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Bullivant et al.
A modular bag (fig. 1) comprising: 
a first container made of a first flexible material with a first opening located on an upper portion of said first container (figure 3 shows at least three openings (“chambers” I, II, III) of flex material), 

at least a modular attachment (many possibilities in Bullivant), and 
a fastening system;
wherein said first container comprises a first and a second opposing sidewall (“bulkheads” A, B, C & D), 
wherein said second container comprises a third sidewall and a fourth sidewall (“bulkheads” A, B, C & D), wherein said fastening system comprises at least a first portion and at least a second portion, 
wherein said first portion of said fastening system is physically attached to at least one of said first and second container (“flexible grommet 4” in figures 1 & 2 attached to a container), 
wherein said second portion of said fastening system is physically attached to said modular attachment (figure 3, see view below, shows modular attachment ring 9 attached to an unnumbered connecting portion; see also grommets 24, 57 & 68), and 
 	
    PNG
    media_image1.png
    91
    102
    media_image1.png
    Greyscale


Bullivant does not disclose that the modular bag is made of two different types of flexible material. Further specified in claim 10.
At the time the invention was made it would have been well known to one of ordinary skill in the bag manufacturing art to manufacture the bag’s containers of different specific materials.  A motivation for this construction would be to permit storage of different equipment in different containers. Well settled case law has shown that merely selecting a known material on the basis of suitability for its intended use is not grounds for a patent, In re Lashing, 125 USPQ 416.  
Claim 12 Bullivant discloses that a rechargeable power supply is embedded in said first or said second flexible material of said first or said second container (fig. 5 at 70 & 73).
Claim 13 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Bullivant et al as applied to claim 9 above, and further in view of Hartelt et al.

Hartelt discloses a wireless power transmitter electrically coupled to a power supply (fig. 1, ¶0014 “The power supply may be connected to a wireless power transmitter that provides wireless power to a mobile device 110 located within the bag 100 and/or within proximity to the bag 100 (e.g., within a predetermined range that is necessary for transferring power via inductance)”. Suggestions for a wireless power transmitter are found in numerous places in Bullivant: ¶0023, ¶0039 next to last sentence & claim 16. 
Claim 14 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Hartelt et al.
Lloyd discloses a wireless system (col. 7 ll 8-16) but not that it specifically discloses a wireless power receiver, charging base and power transmitter.
Hartelt discloses a flexible item (bag 100) comprising wireless power receiver (¶0014, “bag 100 may include a wireless charging receiver”) and a charging base (102) for hosting said flexible item (fig. 2), wherein said charging base comprises a wireless power transmitter (fig. 1, ¶0014 “The power supply may be connected to a wireless power transmitter that provides wireless power to a mobile device 110 .  
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bullivant et al in view of WO2016144113A1.
A bag (fig. 1) comprising:
a first container (numerus containers shown in figures 1-5 & 7-8), and 
a storage alignment system comprising:
a first and a second storage area (fig. 3 I, II & III), 
a wireless charging coil, and 
a power supply (figure 5 at 70, 72, 73, & 75; figure 6);

wherein said first sidewall of said first container comprises said first storage area and said second storage area (figures 4, 5. 7 & 8); 
wherein said first and second storage area are at least partially overlapping (storage areas 3 in figure 1 overlap storage areas on other side of sidewall; fig. 7), and 
wherein said wireless charging coil is stored at least partially in said second storage area and is electrically coupled to said power supply.
Bullivant discloses a charging system (fig. 6) but does not disclose a wireless charging coil.  
WO2016144113A1 discloses a wireless charging coil (150).  At the time the invention was made it would have been well known to one of ordinary skill in this art to include a wireless system that includes a coil. A motivation for this modification to Bullivant would be to upgrade the power supply system to 
Claim 15 Bullivant discloses a personal mobile device is stored in said first storage area of said storage alignment system (¶0039 especially next to last sentence), wherein said storage system maintains said wireless charging coil and said personal mobile device in consistent proximity (Bullivant as modified by WO2016144113A1 would have wireless charging coil proximate to phone for charging).

Allowable Subject Matter
Claims 17-18 & 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 & 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  
Applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649


/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649